Exhibit 10.1

  

FORM OF DECEMBER 2018 AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the __ day of December, 2018, by and between Helios and Matheson Analytics Inc.,
a Delaware corporation with offices located at Empire State Building, 350 5th
Avenue, New York, New York 10118 (the “Company”) and the investor signatory
hereto (the “Holder”), with reference to the following facts:

 

A. On November 6, 2017, the Company and certain investors, including the Holder
(each, a “November Buyer”) entered into a securities purchase agreement (the
“November Securities Purchase Agreement”), pursuant to which such November
Buyers purchased, among other things, certain Notes (as defined in the November
Securities Purchase Agreement) (the “November Notes”) for cash and certain
promissory notes, each issued by a November Buyer to the Company (the “November
Investor Notes”).  

 

B. On January 11, 2018, the Company and a certain investor (the “January Buyer”)
entered into a securities purchase agreement (as amended prior to the date
hereof, the “January Securities Purchase Agreement”), pursuant to which such
January Buyer purchased, among other things, a certain Note (as defined in the
January Securities Purchase Agreement) (the “January Note”) for cash and a
certain promissory note, issued by such January Buyer to the Company (the
“January Investor Note”).  

 

C. As of the date hereof, the Holder owns a November Note (the “Existing
November Note”) with an aggregate principal amount and accrued and unpaid
interest outstanding as set forth on the signature page of the Holder attached
hereto (the “Existing November Note Amount”) and has issued a November Investor
Note (the “Existing November Investor Note”) to the Company with an aggregate
principal amount as set forth on the signature page of the Holder attached
hereto (the “Existing November Investor Note Amount”).

 

D. As of the date hereof, solely if the Holder is a January Buyer, the Holder
owns a January Note (the “Existing January Note”) with an aggregate principal
amount and accrued and unpaid interest outstanding as set forth on the signature
page of the Holder attached hereto (the “Existing January Note Amount”) and has
issued a January Investor Note (the “Existing January Investor Note”) to the
Company with an aggregate principal amount as set forth on the signature page of
the Holder attached hereto (the “Existing January Investor Note Amount”).

 



 

 

 

E. The Company and the Holder desire (i) pursuant to Section 7(b) of the
Existing November Investor Note, to cause an Investor Optional Netting (as
defined in each Existing November Investor Note) (the “November Investor
Optional Netting”) to occur with respect to the entire Existing November
Investor Note Amount of each Existing November Investor Note (the “November
Exchange Netting”), such that after giving effect to such November Investor
Optional Netting, the Existing November Note Amount then outstanding shall be
reduced by the Existing November Investor Note Amount (such remaining amount,
the “November Remaining Note Amount”), (ii) solely if the Holder is a January
Buyer, pursuant to Section 7(b) of the Existing January Investor Note, to cause
an Investor Optional Netting (as defined in each Existing January Investor Note)
(the “January Investor Optional Netting”) to occur with respect to the entire
Existing January Investor Note Amount of each Existing January Investor Note
(the “January Exchange Netting”), such that after giving effect to such January
Investor Optional Netting, the Existing January Note Amount then outstanding
shall be reduced by the Existing January Investor Note Amount (such remaining
amount, the “January Remaining Note Amount”) and (iii) to exchange
(collectively, the “Exchange”, and together with the Exchange Netting, the
“Transactions”) (x) the November Remaining Note Amount of the Existing November
Note for a new Series B Senior Note in the form attached hereto as Exhibit A in
such aggregate principal amount as set forth on the signature page of the Holder
attached hereto (the “Exchange November Note”) and (y) solely if the Holder is a
January Buyer, the January Remaining Note Amount of the Existing January Note
for a new Series B Senior Note in the form attached hereto as Exhibit A in such
aggregate principal amount as set forth on the signature page of the Holder
attached hereto (the “Exchange January Note”, and together with the Exchange
November Note, the “Exchange Notes”).  The Exchange Notes and this Agreement and
such other documents and certificates related thereto are collectively referred
to herein as the “Exchange Documents”.

 

F. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

G. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the November Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Exchange.  

 

1.1 The Exchange; Exchange Netting.  

 

(a) On the date hereof, (i) the Holder shall be deemed to have delivered an
Investor Optional Netting Election Notice (as defined in the Existing November
Investor Note) to the Company with respect to the entire Existing November
Investor Note Amount of the Existing November Investor Note and the November
Exchange Netting shall occur, (ii) solely if the Holder is a January Buyer, the
Holder shall be deemed to have delivered an Investor Optional Netting Election
Notice (as defined in the Existing January Investor Note) to the Company with
respect to the entire Existing January Investor Note Amount of the Existing
January Investor Note and the January Exchange Netting shall occur, (iii) the
Holder hereby agrees to convey, assign and transfer the November Remaining Note
Amount of the Existing November Note to the Company in exchange for which the
Company agrees to issue pursuant to Section 3(a)(9) of the Securities Act the
Exchange November Note and (iv) solely if the Holder is a January Buyer, the
Holder hereby agrees to convey, assign and transfer the January Remaining Note
Amount of the Existing January Note to the Company in exchange for which the
Company agrees to issue pursuant to Section 3(a)(9) of the Securities Act the
Exchange January Note.

 



2

 

 

(b) On the date hereof, in exchange for the November Remaining Note Amount of
the Existing November Note, the Company shall deliver or cause to be delivered
to the Holder (or its designee) the Exchange November Note at the address for
delivery set forth on the Schedule of Buyers to the November Securities Purchase
Agreement.  On the date hereof, solely if the Holder is a January Buyer, in
exchange for the January Remaining Note Amount of the Existing January Note, the
Company shall deliver or cause to be delivered to the Holder (or its designee)
the Exchange January Note at the address for delivery set forth on the Schedule
of Buyers to the January Securities Purchase Agreement.  

 

(c) Upon the consummation of the November Exchange Netting and the Exchange, the
Existing November Note of the Holder and the Existing November Investor Notes of
the Holder shall be automatically cancelled and shall be null and void.  Upon
the consummation of the January Exchange Netting and the Exchange, solely if the
Holder is a January Buyer, the Existing January Note of the Holder and the
Existing January Investor Notes of the Holder shall be automatically cancelled
and shall be null and void.  

 

(d) On or prior to the date hereof, the Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the Transactions.

 

1.2 Amendments; Acknowledgements; Waivers.

 

(a) Ratifications.  Except as otherwise expressly provided herein, the January
Securities Purchase Agreement, the November Securities Purchase Agreement and
each other Transaction Document (as defined in the January Securities Purchase
Agreement) and other Transaction Document (as defined in the November Securities
Purchase Agreement), is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed as of their respective dates in all respects,
except that on and after the date hereof: (i) all references in the November
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the November Securities
Purchase Agreement shall mean the November Securities Purchase Agreement as
amended by this Agreement, (ii) all references in the other Transaction
Documents (as defined in the November Securities Purchase Agreement), to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the November Securities Purchase Agreement shall mean
the November Securities Purchase Agreement as amended by this Agreement, (iii)
all references in the January Securities Purchase Agreement to “this Agreement”,
“hereto”, “hereof”, “hereunder” or words of like import referring to the January
Securities Purchase Agreement shall mean the January Securities Purchase
Agreement as amended by this Agreement, and (iv) all references in the other
Transaction Documents (as defined in the January Securities Purchase Agreement),
to the “Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or
words of like import referring to the January Securities Purchase Agreement
shall mean the January Securities Purchase Agreement as amended by this
Agreement.  

 



3

 

 

(b) Amendments to November Transaction Documents.  Effective as of the date
hereof, the November Securities Purchase Agreement and each of the Transaction
Documents (as defined in the November Securities Purchase Agreement) are hereby
amended as follows:

 

(i) The defined term “Notes” is hereby amended to include Exchange November
Note.  

 

(ii) The defined term “Transaction Documents” shall be amended to include this
Agreement.

 

(c) Amendments to January Transaction Documents.  Effective as of the date
hereof, solely to the extent the Holder is a January Buyer, the January
Securities Purchase Agreement and each of the Transaction Documents (as defined
in the January Securities Purchase Agreement) are hereby amended as follows:

 

(i) The defined term “Notes” is hereby amended to include Exchange January
Note.  

 

(ii) The defined term “Transaction Documents” shall be amended to include this
Agreement.

 

(d) Consents and Waivers.  Effective simultaneously with the consummation of the
Exchange, the following shall occur:

 

(i) The Holder, in its capacity as a November Buyer, hereby consents to the
transactions contemplated hereby.  

 

(ii) The Holder, solely to the extent the Holder is a January Buyer, in its
capacity as a January Buyer, hereby consents to the transactions contemplated
hereby.

 

2. Representations and Warranties.  As of the date hereof:

 

2.1 Organization and Qualification.  Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted.  Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below).  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Exchange Documents.  Other than the
Persons (as defined below) listed in the SEC Documents, the Company has no
Subsidiaries.  “Subsidiaries” means any Person in which the Company, directly or
indirectly, (I) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (II) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary;” provided,
however, that Subsidiaries does not include MoviePass Films LLC and its
subsidiaries.  For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 



4

 

 

2.2 Authorization and Binding Obligation.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the Exchange Notes and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transactions (including, without limitation, the
issuance of the Exchange Notes in accordance with the terms hereof).  The
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Exchange Notes has been duly
authorized by the Company’s Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.  

 

2.3 No Conflict.  The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the Transactions
and the issuance of the Exchange Notes) will not (i) result in a violation of
the Certificate of Incorporation (as defined below) or any other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 



5

 

 

2.4 No Consents.  Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than approval by the Principal Market of the exchange of the
Exchange Notes for the Existing November Note and, solely if the Holder is a
January Buyer, the Existing January Note (collectively, the “Existing Notes”))
any court, governmental agency or any regulatory or self-regulatory agency or
any other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof, and neither the Company nor
any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Exchange
Documents.

 

2.5 Securities Law Exemptions.  Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Notes is exempt from registration under the Securities Act
pursuant to the exemption provided by Section 3(a)(9) thereof.  

 

2.6 Issuance of Exchange Notes.  The issuance of the Exchange Notes has been
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all Liens.

 

2.7 Transfer Taxes.  On the date hereof, all share transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance of the Exchange Notes to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.  

 



6

 

 

2.8 SEC Documents; Financial Statements.  During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, information statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the 1934 Act (all of
the foregoing filed prior to the date hereof, including without limitation,
Current Reports on Form 8-K filed by the Company with the SEC whether required
to be filed or not (but excluding Item 7.01 thereunder), and all exhibits and
appendices included therein (other than Exhibits 99.1 to Form 8-K) and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  The Company has
delivered or has made available to the Holder or its representatives true,
correct and complete copies of each of the SEC Documents not available on the
EDGAR system.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto as in effect as of the time of filing.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments which will not be material, either
individually or in the aggregate).  No other information provided by or on
behalf of the Company to the Holder which is not included in the SEC Documents
(including, without limitation, information in the disclosure schedules to this
Agreement) contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were
made.  The Company is not currently contemplating to amend or restate in any
material respect any of the financial statements (including, without limitation,
any notes or any letter of the independent accountants of the Company with
respect thereto) included in the SEC Documents (the “Financial Statements”), nor
is the Company currently aware of facts or circumstances which would require the
Company to amend or restate in any material respect any of the Financial
Statements, in each case, in order for any of the Financials Statements to be in
compliance with GAAP and the rules and regulations of the SEC.  The Company has
not been informed by its independent accountants that they recommend that the
Company amend or restate in any material respect any of the Financial Statements
or that there is any need for the Company to amend or restate in any material
respect any of the Financial Statements.

 

2.9 Absence of Certain Changes.  Since the date of the Company’s most recent
financial statements contained in a Form 10-Q, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) except as disclosed in the SEC Documents, made any capital expenditures,
individually or in the aggregate, outside of the ordinary course of
business.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  

 

2.10 No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.  

 



7

 

 

2.11 Conduct of Business; Regulatory Permits.  Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designation, preferences or
rights of any other outstanding series of preferred stock of the Company or any
of its Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively.  Except as set forth in the SEC
Documents, neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, have a Material Adverse Effect.  Except as set
forth in the SEC Documents, without limiting the generality of the foregoing,
the Company is not in violation of any of the rules, regulations or requirements
of the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future.  During the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) except as set forth in the SEC
Documents, the Company has received no communication, written or oral, from the
SEC or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market.  The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.  There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.  

 

2.12 Transactions With Affiliates.  Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the January Note)), nor does any such Person receive
income from any source other than the Company or its Subsidiaries which relates
to the business of the Company or its Subsidiaries or should properly accrue to
the Company or its Subsidiaries.  No employee, officer, stockholder or director
of the Company or any of its Subsidiaries or member of his or her immediate
family is indebted to the Company or its Subsidiaries, as the case may be, nor
is the Company or any of its Subsidiaries indebted (or committed to make loans
or extend or guarantee credit) to any of them, other than (i) for payment of
salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees or executives (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).  

 



8

 

 

2.13 Equity Capitalization.  

 

(a) Definitions:

 

(i) “Common Stock” means (x) the Company’s shares of common stock, $0.01 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.01 par value per share, the terms of which may be designated by the board of
directors of the Company in a certificate of designations, (y) the Company’s
Series A Preferred Stock, $0.01 par value per share, and (z) any capital stock
into which such preferred stock shall have been changed or any share capital
resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(b) Authorized and Outstanding Capital Stock.  As of December 17, 2018, the
authorized capital stock of the Company consists of (A) Five Billion
(5,000,000,000) shares of Common Stock, of which, 1,668,207,926 are issued and
outstanding and 2,574,157,579 of which are reserved for issuance pursuant to the
Equity Incentive Plan, the Company’s outstanding Convertible Securities and
other obligations of the Company, and (B) Two Million (2,000,000) shares of
Preferred Stock, 20,500 shares of which are designated as Series A Preferred
Stock and are issued and outstanding before giving effect to the transactions
contemplated hereby.  No shares of Common Stock are held in the treasury of the
Company.  “Convertible Securities” means any capital stock or other security of
the Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(c) Valid Issuance; Available Shares; Affiliates.  All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and nonassessable.  As of December 17, 2018, there are
18,254 shares of Common Stock that are owned by Persons who are “affiliates” (as
defined in Rule 405 of the 1933 Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries.

 



9

 

 

(d) Existing Securities; Obligations.  Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Notes; and (F) neither
the Company nor any Subsidiary has any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement.

 

(e) Organizational Documents.  The Company has furnished to the Buyers true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of Incorporation”)
and the Company’s bylaws, as amended and as in effect on the date hereof.  (the
“Bylaws”).

 

2.14 Indebtedness and Other Contracts.  Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents or Schedule 3(s) of
the January Securities Purchase Agreement, has any outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound, (ii) is
a party to any contract, agreement or instrument, except as disclosed in the SEC
Documents, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) has any financing
statements securing obligations in any amounts filed in connection with the
Company or any of its Subsidiaries, except as disclosed in the SEC Documents;
(iv) except as waived by the Holder under Section 1.2(c) of this Agreement, is
in violation of any term of, or in default under, any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (v) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.  The Company has not guaranteed any Indebtedness of its direct or
indirect Subsidiaries (other than such guarantees that are listed on Schedule
2.14 to this Agreement or have been terminated on or prior to the date hereof).

 



10

 

 

2.15 Litigation.  Except as set forth on Schedule 2.15 hereto, there is no
action, suit, arbitration, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, other Governmental Entity,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s or its Subsidiaries’ officers or
directors that would reasonably be expected to have a Material Adverse Effect on
the Company or its Subsidiaries, whether of a civil or criminal nature or
otherwise, in their capacities as such, and that would be required to be
disclosed under Item 103 of Regulation S-K under the Securities Act and which
has not been publicly announced, except as disclosed in the SEC Documents or in
Schedule 3(t) of the January Securities Purchase Agreement.  No director,
officer or employee of the Company or any of its subsidiaries has willfully
violated 18 U.S.C.  §1519 or engaged in spoliation in reasonable anticipation of
litigation.  Without limitation of the foregoing, there has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company, any of its Subsidiaries or any
current or former director or officer of the Company or any of its Subsidiaries
that would be required to be disclosed under Item 103 of Regulation S-K under
the Securities Act and which has not been publicly announced.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the 1933 Act or the 1934
Act.  Neither the Company nor any of its Subsidiaries is subject to any order,
writ, judgment, injunction, decree, determination or award of any Governmental
Entity.  

 

2.16 Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents.  The Company understands and
confirms that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Holder regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.  No material event or circumstance has occurred or
material information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly announced or disclosed.  

 

2.17 Commissions. The Company confirms that no commission or other remuneration
has been paid or given directly or indirectly for soliciting the Exchange.

 



11

 

 

3. Holder’s Representations and Warranties.  As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

3.1 Reliance on Exemptions.  The Holder understands that the Exchange Notes are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Notes.  

 

3.2 No Governmental Review.  The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Exchange Notes or the
fairness or suitability of the investment in the Exchange Notes nor have such
authorities passed upon or endorsed the merits of the offering of the Exchange
Notes.

 

3.3 Validity; Enforcement.  This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  

 

3.4 No Conflicts.  The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.  

 

3.5 Investment Risk; Sophistication.  The Holder is acquiring the Exchange Notes
hereunder in the ordinary course of its business.  The Holder has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Notes, and has so evaluated the merits and risk of
such investment.  The Holder is an “accredited investor” as defined in
Regulation D under the Securities Act.

 

3.6 Ownership of Existing Notes.  The Holder owns the Existing Notes free and
clear of any Liens (other than the obligations pursuant to this Agreement, liens
in the ordinary course of business (e.g.  bone fide margin account liens) and
applicable securities laws).  

 



12

 

 

4. Disclosure of Transaction.  The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”).  From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents.  In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate.  Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release).  Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.  

 

5. No Integration.  None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Exchange Notes under
the Securities Act or cause this offering of the Exchange Notes to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.  

 

6. Fees.  The Company shall promptly reimburse Kelley Drye & Warren, LLP
(counsel to the lead investor), on demand, for all reasonable, documented costs
and expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed
$15,000.  

 

7. Holding Period.  For the purposes of Rule 144, the Company acknowledges that
(a) the holding period of the Exchange November Note may be tacked onto the
holding period of the Existing November Note and (b) the holding period of the
Exchange January Note may be tacked onto the holding period of the Existing
January Note, and the Company agrees not to take a position contrary to this
Section 7.

 

8. Blue Sky.  The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.  

 

9. Miscellaneous Provisions.  Section 9 of the November Securities Purchase
Agreements (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

13

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  COMPANY:       HELIOS AND MATHESON ANALYTICS INC.       By:       Name:
Theodore Farnsworth     Title: Chief Executive Officer

 

[Signature Page to December 2018 Amendment and Exchange Agreement]

 

 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

  HOLDER:       [                  ]       By:       Name:     Title:      
Aggregate amount of principal and interest outstanding under Existing November
Note:       $[                  ]       Aggregate amount of principal and
interest outstanding under Existing January Note:       $[                  ]  
    Aggregate amount of principal outstanding under Existing November Investor
Notes:       $[                  ]       Aggregate amount of principal
outstanding under Existing January Investor Note:       $[                  ]  
    Aggregate initial principal of Exchange November Note:      
$[                  ]       Aggregate initial principal of Exchange January
Note:       $[                  ]

 

[Signature Page to December 2018 Amendment and Exchange Agreement]

 



 

 

 

Schedule 2.14

 

Guarantees

 

The Company has guaranteed the following Indebtedness of MoviePass:

 

1.The payment obligations of MoviePass to salesforce.com under that certain
Master Subscription Agreement by and between salesforce.com and MoviePass in the
aggregate amount of $860,000.     2.The payment obligations of MoviePass to
Zuora, Inc. under that certain Zuora Master Subscription Agreement, dated July
31, 2018, by and between Zuora, Inc. and MoviePass in the aggregate amount of
$500,000.     3.The payment obligations of MoviePass to Worldpay, LLC under that
certain Bank Card Merchant Agreement by and between Worldpay, LLC and MoviePass
in the aggregate amount of $1,200,000.

 

 

 

 

Schedule 2.15

 

Jackie Tabas and Katherine Rosenberg-Wohl, on behalf of themselves and all
others similarly situated v. MoviePass, Inc., Helios and Matheson Analytics
Inc., Ted Farnsworth, Stuart Benson, Mitche Lowe and Does 1-10, in the United
States District Court for the Northern District of California (consumer class
action litigation), filed on November 21, 2018.

 



 

